Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 October 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My Dr Marqs
                            Princeton 30th Octor 1783
                        
                        As I persuade myself it would rather give you pain than pleasure, were I to apologize for any liberty I might
                            take with you, which does not exceed the rules of propriety & friendship—I shall proceed without further
                            hesitation or ceremony to beg the favour of you to send me of the plated wares (or what formerly used to be called French
                            plate) the articles contained in the enclosed memorandm to which, as I am not much of a connoisseur in, & trouble
                            my head very little about these matters, you may add any thing else of the like kind which may be thought useful &
                            ornamental, except Dishes, plates & Spoons—of the two first I am not inclined to possess any, & of the
                            latter I have a sufficiency of every kind.
                        I shall esteem it a very particular favor if you would let me have these things as soon as possible, by the
                            first Vessel which may sail after they are ready either to Alexandria, Baltimore, Philadelphia or New York—the last, on
                            account of the packets which are to sail twice in every month, might be the readiest conveyance to this Country, tho’ it
                            would not be so convenient for me afterwards. Nevertheless, (as I am desirous of getting the Plate, as soon as may be) I
                            would rather have them sent to that place than wait for a conveyance to either of the others.
                        If you shou’d send these things to New York, be so good as to address them to Jacob Morris Esqr. (who now
                            lives there) with a request that they may be forwarded to me by the stage, or any other ready and quick conveyance to
                            Alexandria—or if this cannot be, then to hand them on to Colo. Biddle at Phila. who will, I am persuaded convey them from
                            thence to me; as he would also do, if they should be sent to that place in the first instance directed to his care, by a
                            Vessel bound to that Port. If they should be sent to Baltimore be pleased to direct them to the care of Colo. Tilghman, if
                            there, or Saml Purviance Esqr., if he is not.
                        I have not My Dr Marqs sent by this conveyance, money for the purchase of these articles: the reason is, I am
                            altogether unacquainted with the prices of them; but a bill shall be remitted to you the moment I am informed of the cost;
                            in the mean while I am sure you will have no hesitation in becoming responsible to the workman for the payment.
                        Altho’ I promise not to apologise for giving you trouble in these matters, yet I cannot forbear assigning my
                            reasons for doing it in this particular instance.
                        1st then, because I do not incline to send to England (from whence formerly I had all my Goods) for any thing
                            I can get upon tolerable terms elsewhere.
                        2d Because I have no correspondence with an Merchants or artisans in France.
                        3d If I had, I might not be able to explain so well to them, as to you, my wants, who know our customs, taste
                            & manner of living in America. and, 4th Because I should rely much more upon your judgment and endeavours to prevent
                            impositions upon me, both in the price & workmanship, than on those of a stranger.
                        I have only to wish, in the last place, that they may be packed in a proper (permanent) case, that will bear
                            transportation in the first instance, & will be a proper repository afterwards when not in use, if it shou’d be
                            found more convenient to keep them there. With best respects to Madame La Fayette, I am &ca &c.
                        
                            G: W——n
                        
                    